Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prepared groove of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The two forty-five-degree angles as called for in claim 2 is not disclosed.  [0022] and [0052] of the specification only appears to discuss a single angle of 45 degrees.  It fails to discuss two angles as recited in the claim.  Similarly, while the drawings are not to scale, fig. 2 at best appears to show a single 45 degree angle. 
Claims 3 and 9 calls for a tongue. While the specification at [0043] discloses that such is to be inserted into “a prepared groove”, it fails to show or discuss how such a prepared groove is formed or how such cooperates with the tongue.  From fig. 5, it appears that the tongue is visible on the mounted body 200.  As such, it does not appear to be mounted “in a groove” where one would not expect it to be visible.  As such, the description is lacking in how such a groove is to be formed in the housing 110 and how such would cooperate with a tongue in order to mount the body. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, “the corners of the wedge-shaped solid body” lack a clear antecedent.  A wedge shape body does not necessarily have corners.  Here one must infer to the existence of some type of corner and must speculate that such structure exists. The existence of such corners and how they relate to the wedge-shaped body should be positively recited in the preceding claims.  The relationship of how a tongue can be “shaped from on of the corners” of the body is not clear.  From fig. 2, it appears that one of the corners is truncated and a protruding rib is provided on that truncated surface.  It is not clear if the rib end there or continues along surface 206. 
Claim 17 is indefinite in that one cannot determine the physical steps required for “configuring the said apparatus” and to what materials and structures are required. Similarly, an “optimal location” is subjective and indefinite.  What is optimal to one may not be regarded the same to another. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Here the claim is purely related to the intended use of the apparatus without further limiting any structure of any of the previously recited elemtents.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of mounting any nondescript apparatus to a pinsetter to prevent ball stops. This judicial exception is not integrated into a practical application because no particular machine or apparatus structure is required.  Here any and all structures of all devices are contemplated suggesting that we are dealing with nothing more that an abstract idea. No additional elements are required to suggest that the abstract idea has been integrated into a practical application.
Looking at step 2B of the two prong analysis of MPEP 2106 it is not found where the claims as a whole do not amount to anything significantly more than an abstract idea.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 8, 12-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell et al. 2,978,247.
 	As to claims 1, 11-14, 17,  and 18, Mitchell shows an apparatus for preventing ball return stops in automatic pinsetter machines mounted laterally from the ball doo above a transport band comprising a. a wedge-shaped solid body shown in fig. 4 having a length, width, depth and an angled surface 11 and a mounting surface 10 that can be described as a tongue. No further structure is positively recited in the claim upon that distinguishes over the applied art. Claim 4 is considered shown in screw holes 12. The plastic and wood material called for respectively in claims 7 and 8 is considered shown at col. 3, lns. 33 and 35. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell.
As to claim 2, Mitchell does not appear to discuss any relative angles in the shape of his apparatus or measurements . He only requires a “wedge shape” (Col. 3, 23).  While we have the angles shown in his fig. 4, his is not limited to such an exemplary embodiment.  To have changed the shape of his wedge using two 45 degree angles would have been an obvious matter of choice to select a desired angle for the contact surface 11. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). As to claims 5 and 6, to have selected a desired size of 4 inches for the sides of the body would have been an obvious matter of design choice.  Here such dimensions have not been shown to be critical and have not shown that such would function any differently from those dimensions suggested by the applied art.. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	 
Claims 3, 9, 10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Tongue and Groove Joint from the Handbook of Plastics Joining 2009.
 	With respect to the above claims, Mitchell appears to show his body mounted flush to the machine side wall 7 with screws 12 with no discussion of any other type means to join the two elements.  Applicant’s specification does not set forth the tongue joinery is critical to his invention.  Instead, [0044] recites that “a tongue is not required”. One looking a Michell would surely consider other methods of joining the body to the sidewall of the machine.  From the Handbook we see that a tongue and groove arrangement for a mechanical interlock to enhance strength and resist movement.  As such to have provided a tongue and groove arrangement between the block of Mitchell and his side wall would have been obvious in order to make a stronger attachment between the two elements. While Mitchell discloses screws 12 and positively recites the combination of adhesives (col. 3, ln. 58) as called for in claim 10, he does not explicitly mention nuts and bolts.  However, such are well-known common expedients and would have been obvious to have substituted one known element for that of another.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711